Case 2:19-cv-00277-TC-JCB Document 192-4 Filed 08/31/20 PageID.2934 Page 1 of 3




                         EXHIBIT 4
Case 2:19-cv-00277-TC-JCB Document 192-4 Filed 08/31/20 PageID.2935 Page 2 of 3



 From: Saez, Felicia <fsaez@firstam.com>
 To: Rosa Ditucci <rosaditucci@ymail.com>
 Sent: Thursday, June 20, 2019, 3:45:33 PM EDT
 Subject: Title Policy



 Hello Rosa,




 Attached is the endorsement and policy for the Indiana interest purchase.




 As far as your other question, we do not have an agreement with Rockwell.

 Our process is, when we receive the signed documents and the funds, we disburse according to the Settlement Statement and
 record the documents.




 Every state is different on how recordings are handled. Indiana allows for recording after the funding.




 Thank you

 Felicia


 ** Please include our file number in all correspondence, if available **




 Felicia Saez - Licensed Escrow Officer

 Associate of Kirsten Parkin, Commercial Escrow Officer and Jacqueline Harrah, Commercial
 Escrow Officer



 First American Title Insurance Company ~ National Commercial Services

 One Point of Contact For All Your Local and National Real Estate Needs

 215 South State Street, Suite 380, Salt Lake City, Utah 84111
Case 2:19-cv-00277-TC-JCB Document 192-4 Filed 08/31/20 PageID.2936 Page 3 of 3



 Direct 801-578-8805         eFax 866-344-5051




 Should we receive emailed wiring instructions please understand that
 we will need to telephone a trusted individual to confirm the
 authenticity of the instructions prior to releasing the wire. The safety
 of your funds is important to us and with wire fraud on the rise we do
 want to add a layer of protection.


 From: Rosa Ditucci <rosaditucci@ymail.com>
 Sent: Thursday, June 20, 2019 7:36 AM
 To: Saez, Felicia <fsaez@firstam.com>
 Subject: [External] Title Policy




 Hi Felicia - I had asked for a copy of my Title Insurance Policy and any documents
 associated with my purchase of the Rockwell property in Carmel Indiana. I did not
 receive them. Can you please send that to me by email, as well as any documents
 related to my closing.



 I had also asked for the agreement between Rockwell and First American regarding the
 duties of First American Title regarding this closing. Can you tell me what services you
 were supposed to provide to the urchasers of these properties?

 Thank you

 Rosa DiTucci

 ******************************************************************************************
 This message may contain confidential or proprietary information intended only for the use of the
 addressee(s) named above or may contain information that is legally privileged. If you are
 not the intended addressee, or the person responsible for delivering it to the intended addressee,
 you are hereby notified that reading, disseminating, distributing or copying this message is strictly
 prohibited. If you have received this message by mistake, please immediately notify us by
 replying to the message and delete the original message and any copies immediately thereafter.

 If you received this email as a commercial message and would like to opt out of future commercial
 messages, please let us know and we will remove you from our distribution list.
